 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11
12   BRANDON PETE RIVERA,                    )   No. 5:18-cv-01995-GW (JDE)
                                             )
13                                           )
                        Plaintiff,           )   ORDER ACCEPTING REPORT
14                                           )
                   v.                        )   AND RECOMMENDATION OF
15                                           )   UNITED STATES MAGISTRATE
     COMMISSIONER OF SOCIAL                  )
                                             )
                                                 JUDGE
16   SECURITY,
                                             )
                                             )
17                      Defendant.           )
                                             )
18                                           )
                                             )
19
20
21         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
22   Joint Stipulation of the parties, the records on file, and the Report and
23   Recommendation of the assigned United States Magistrate Judge, and the
24   Objections to the Report filed by Plaintiff. The Court has engaged in a de novo
25   review of those portions of the Report and Recommendation to which
26   objections have been made. The Court accepts the findings and
27   recommendation of the Magistrate Judge.
28
 1         IT IS THEREFORE ORDERED that Judgment be entered affirming
 2   the decision of the Commissioner of Social Security and dismissing this matter
 3   with prejudice.
 4
 5   Dated: May 18, 2021
 6                                             ______________________________
 7                                             GEORGE H. WU
                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
